 



 

SHADES HOLDINGS, INC.

 

SECURED PROMISSORY NOTE

 

 

Principal Amount: $100,000

 

Issue Date:   __, 2012    

SHADES HOLDINGS, INC., a Florida corporation (the “Company”), for value
received, hereby promises to pay to the holders set forth in Exhibit A hereto,
or their respective assigns (the “Holders”), an aggregate of One Hundred
Thousand Dollars ($100,000) (the “Principal Amount”) in accordance with the
amounts and payment schedule set forth opposite such Holder’s name on Schedule A
attached hereto.

 

1. Repayment of the Note. The Principal Amount outstanding hereunder shall be
payable in cash in installments in such amounts and on or before such dates
specified on Schedule A (the latest such date is referred to as the “Final
Maturity Date”). The entire remaining Principal Amount shall be due and payable
on the earliest of (1) the Final Maturity Date or (2) the occurrence of an Event
of Default (as defined below).

 

2. Prepayment of the Note. The Company may prepay any outstanding amounts owing
under this Note, in whole or in part, without penalty, at any time prior to the
Final Maturity Date.

 

3. Termination of Rights Under this Note. This Note shall no longer be deemed to
be outstanding, and all rights with respect to this Note shall immediately cease
and terminate, upon receipt by the Holders of the Principal Amount outstanding.

 

4. Event of Default. The occurrence of any of the following events of default
(“Event of Default”) shall, at the option of each Holder hereof, make the
remaining unpaid Principal Amount immediately due and payable, upon demand,
without presentment or grace period, all of which hereby are expressly waived,
except as set forth below:

 

(a) Failure to Pay Principal. The Company fails to pay any installment of
principal under this Note when due pursuant to the dates set forth on Schedule
A.

 

(b) Breach of Representation and Warranty. Any material representation or
warranty of the Company made herein, or in any agreement, statement or
certificate given in writing pursuant hereto or in connection therewith shall be
false or misleading in any material respect as of the date made and the date of
this Note.

 

(c) Liquidation. Any dissolution, liquidation or winding up of the Company.

 

5. Security Interest. The obligations of the Company hereunder are secured by a
Stock Pledge Agreement dated as of the date hereof from certain holder(s) of the
Company’s Common Stock to the Holders.

 

6. Non-Waiver. The failure of any Holder to enforce or exercise any right or
remedy provided in this Note or at law or in equity upon any default or breach
shall not be construed as waiving the rights to enforce or exercise such or any
other right or remedy at any later date. No exercise of the rights and powers
granted in or held pursuant to this Note by any Holder, and no delays or
omission in the exercise of such rights and powers shall be held to exhaust the
same or be construed as a waiver thereof, and every such right and power may be
exercised at any time and from time to time.

 

7. Waiver by the Company. The Company hereby waives presentment, protest, notice
of protest, notice of nonpayment, notice of dishonor and any and all other
notices or demands relative to this Note, except as specifically provided
herein.

 

8. Miscellaneous.

 

(a) Governing Law; Venue. This Note shall be governed by and interpreted in
accordance with the laws of the State of New York, without regard for any
conflict of laws. The Company irrevocably consents to the exclusive jurisdiction
of any Federal or State court of New York sitting in New York County, New York
in connection with any action or proceeding arising out of or relating to this
Note, any document or instrument delivered pursuant to, in connection with or
simultaneously with this Note, or a breach of this Note or any such document or
instrument.

 



 

 

 

(b) Successors and Assigns. This Note and the obligations hereunder shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties; provided, however, that neither party may assign any of its rights
or obligations hereunder without the prior written consent of the other, except
that any Holder may assign all or any portion of its rights hereunder to its
Affiliate (as such term is defined in Rule 405 of the Securities Act) without
such consent by giving written notice of such assignment to the Company.
Assignment of all or any portion of this Note in violation of this Section shall
be null and void.

 

(c) Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing. The addresses for such communications shall be:
(i) if to the Company, to such address as set forth in the Company’s filings
with the Securities and Exchange Commission; and (ii) if to a Holder, to the
name, address and facsimile number set forth on Exhibit A.

 

(d) Amendment; Waiver. No modification, amendment or waiver of any provision of
this Note shall be effective unless in writing and approved by the Company and
the Holders.

 

(e) Invalidity. Any provision of this Note which may be determined by a court of
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invaliding the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

(f) Section and Paragraph Headings. The section and paragraph headings contained
herein are for convenience only and shall not be construed as part of this Note.

 

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by the duly authorized representative of the Company.

 

SHADES HOLDINGS, INC.

 

 

By: ______________________

Name: ____________________

Title: _____________________

 



 

 

 

